              Case 17-13030-MFW             Doc 281       Filed 02/14/19         Page 1 of 3



                   IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF DELAWARE

 In re                                                   Chapter 11

 LIFE SETTLEMENTS ABSOLUTE                               Case No. 17-13030 (MFW)
 RETURN I, LLC, et al.,1                                 (Jointly Administered)

                               Debtors.                  Related D.I.: 265



         NOTICE OF SUBSTITUTION OF STALKING HORSE, REVISED BID
           PROCEDURES, AND REVISED ORDERS RELATED TO SAME

          PLEASE TAKE NOTICE that, on December 29, 2017, Life Settlements Absolute

Return I, LLC (“LSAR”) and Senior LS Holdings, LLC (“Senior LS,” and collectively

with LSAR, the “Debtors”), commenced cases under chapter 11 of title 11 of the United

States Code (the “Bankruptcy Code”), in the United States Bankruptcy Court for the

District of Delaware (the “Bankruptcy Court”).

          PLEASE TAKE FURTHER NOTICE that, on January 29, 2019, the Debtors

filed their Motion Pursuant to 11 U.S.C. §§ 105, 363, 365, 503 and 507 and Bankruptcy

Rules 2002, 6004 and 6006 for (I) Entry of an Order (A) Establishing Bid and Auction

Procedures Related to the Sale of Substantially All of the Debtors’ Assets; (B) Approving

Related Bid Protections; (C) Scheduling an Auction and Sale Hearing; (D) Establishing

Certain Notice Procedures for Determining Cure Amounts for Executory Contracts and

Unexpired Leases to be Assumed and Assigned; and (E) Granting Related Relief; and (II)



          1
           The Debtors in these Chapter 11 Cases, together with the last four digits of each Debtor’s federal
tax identification number, are as follows: Life Settlements Absolute Return I, LLC (7992) and Senior LS
Holdings, LLC (5731). The mailing address for the Debtors, solely for purposes of notices and
communications, is: 6550 Rivers Avenue, Suite 105 #81921, North Charleston, SC 29406-4829, with copies
to Nelson Mullins Riley & Scarborough, LLP, c/o Shane G. Ramsey, 150 Fourth Avenue North, Suite 1100,
Nashville, TN 37219 and Bayard, P.A., c/o Evan T. Miller, 600 N. King Street, Suite 400, Wilmington, DE
19801.



{BAY:03444197v2}                                     1
             Case 17-13030-MFW       Doc 281     Filed 02/14/19     Page 2 of 3



Entry of an Order (A) Approving the Sale of Substantially All of the Debtors’ Assets Free

and Clear of All Liens, Claims, Encumbrances and Interests; and (B) Authorizing the

Assumption and Assignment of Certain Executory Contracts and Unexpired Leases (the

“Sale Motion”) [D.I. 265], which seeks, inter alia, to establish certain Bidding Procedures

related to the sale proposed in the Sale Motion and identifies BPCP Life Settlement LLC

as the initial proposed purchaser of the Debtors’ assets (the “BPCP”).

         PLEASE TAKE FURTHER NOTICE that, since the filing of the Sale Motion,

the Debtors were approached by another proposed purchaser, The Settlement Group, Inc.

(“TSG”) regarding an offer to act as replacement stalking horse purchaser for the Debtors’

assets (the “TSG Offer”).      After negotiations among the parties, the Debtors have

determined that the TSG Offer is significantly more beneficial to the Debtors’ estates and,

as such, executing a purchase agreement with TSG is in the best interests of the Debtors’

estates. Accordingly, the Debtors executed a revised asset purchase agreement (the “TSG

APA”) with TSG on February 14, 2019. The TSG APA is attached hereto as Exhibit A.

A blackline showing changes between the TSG APA and the APA filed with the Sale

Motion is attached hereto as Exhibit B. The Debtors intend to move forward with the

hearing currently set on February 19, 2019 utilizing TSG as the replacement Stalking

Horse Purchaser, as that term is defined in the Sale Motion.

         PLEASE TAKE FURTHER NOTICE that the Debtors received comments to the

form of order and schedules to the Sale Motion from various parties. A revised Order

Pursuant to 11 U.S.C. §§ 105, 363, 365, 503 And 507 and Bankruptcy Rules 2002, 6004

and 6006 for (A) Establishing Bid and Auction Procedures Related to the Sale of

Substantially All of the Debtors’ Assets; (B) Approving Related Bid Protections; (C)




{BAY:03444197v2}                            2
             Case 17-13030-MFW      Doc 281     Filed 02/14/19     Page 3 of 3



Scheduling an Auction and Sale Hearing; (D) Establishing Certain Notice Procedures for

Determining Cure Amounts for Executory Contracts and Unexpired Leases to be Assumed

and Assigned; and (E) Granting Related Relief (the “Revised Bid Procedures Order”),

together with all schedules attached thereto, is attached hereto as Exhibit C. A blackline

showing changes made to the versions of the Bid Procedures Order and all schedules filed

with the Sale Motion is attached hereto as Exhibit D.

 Dated: February 14, 2019                        BAYARD, P.A.
        Wilmington, Delaware
                                                 /s/ Evan T. Miller
                                                 Evan T. Miller (No. 5364)
                                                 Sophie E. Macon (No. 6562)
                                                 600 N. King Street, Suite 400
                                                 Wilmington, DE 19801
                                                 Telephone: (302) 655-5000
                                                 Facsimile: (302) 658-6395
                                                 E-mail: emiller@bayardlaw.com
                                                          smacon@bayardlaw.com
                                                 - and -

 B. Keith Poston (admitted pro hac vice)         Shane G. Ramsey (admitted pro hac vice)
 NELSON, MULLINS, RILEY &                        John T. Baxter (admitted pro hac vice)
 SCARBOROUGH LLP                                 NELSON, MULLINS, RILEY &
 1320 Main Street                                SCARBOROUGH LLP
 Columbia, SC 29201                              150 Fourth Avenue, North, Suite 1100
 Phone: (803) 255-9518                           Nashville, TN 37219
 Facsimile: (803) 255-9038                       Phone: (615) 664-5355
 E-Mail: keith.poston@nelsonmullins.com          Facsimile: (615) 664-5399
                                                 E-Mail: shane.ramsey@nelsonmullins.com
                                                          john.baxter@nelsonmullins.com

                                                 Counsel to the Debtors and Debtors in
                                                 Possession




{BAY:03444197v2}                            3
